Citation Nr: 1313019	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and her friend


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to February 1999.  She also served in the Reserves after her active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran has testified at three hearings at the RO.  The first was with a Decision Review Officer (DRO) in June 2006.  The second was with a Veterans Law Judge (VLJ) in January 2009.  The VLJ who held that hearing subsequently retired and the Veteran was offered another hearing before the Board, which she accepted.  The third hearing was in June 2012 with a second VLJ, who has subsequently left the Board.  Transcripts of these hearings have been associated with the claims file.  

The Board remanded this issue for further evidentiary development in April 2009, January 2012, and September 2012.  The requested development has been completed and the case has now been returned to the Board for further appellate action.  The issue of service connection for a headache disorder was also previously before the Board; however, that issue was granted in September 2012.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  As noted in the Introduction, the Veteran most recently testified before a VLJ in June 2012 who has since left the Board.  A letter was sent to the Veteran in February 2013 notifying her that the VLJ who held the prior hearing in June 2012 was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  

In a reply received by the Board in April 2013, the Veteran indicated that she did wish to appear at a hearing at her local RO (i.e. a Travel Board hearing) before another VLJ.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



